Opinion issued November 21, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-17-00195-CV
                            ———————————
                         SUSAN BROMLEY, Appellant
                                         V.
                             LYNN BENYI, Appellee



                       On Appeal from the Probate Court
                            Galveston County, Texas
                       Trial Court Cause No. PR-0077407


                          MEMORANDUM OPINION
      Appellant, Susan Bromely, has filed a motion to dismiss her appeal because

the parties have entered into a mediated settlement agreement. See TEX. R. APP. P.

42.1(a)(1). Although appellant’s motion does not contain a certificate of conference,

the motion contains a certificate of service on appellee’s counsel, the motion has
been on file with this Court for more than ten days, and no response has been filed.

See id. 9.5(d), (e), 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal

and no opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Lloyd.




                                           2